 NATIONAL MARITIME UNION OF AMERICA69NationalMaritime Union of America,AFL-CIOandMoore-McCormack Lines, Inc.CaseNo. 2-CC-448. July 11, 1958DECISION AND ORDEROn March 20, 1958, Trial Examiner Herbert Silberman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediateReport attached hereto.Thereafter, theGeneralCounsel and the Respondent filed exceptions to the IntermediateReport and supporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Bean, andFanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case 1 and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, National Mari-time Union of America, AFL-CIO, its officers, representatives, agents,successors, and assigns, shall :1.Cease and desist from engaging in, or inducing or encouragingthe employees of Moore-McCormack Lines, Inc., or any other em-__ployer to engage in, a strike or a concerted refusal in the course oftheir employment to perform services, where an object thereof is toforce or require Moore-McCormack Lines, Inc., to recognize or bar-gain with National Maritime Union of America, AFL-CIO, as therepresentative of employees for whom Seafarers International Unionof North America, Atlantic and Gulf District, AFL-CIO, is thecertified collective-bargaining representative under the provisions ofSection 9 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :1 Respondent's request for oral argumentIs denied because the record, the exceptionsand the briefs adequately present the issues and the positions of the parties.121 NLRB No. 14. 70DECISIONSOF NATIONALLABOR RELATIONS BOARD(a)Post at all its offices, meeting places, and hiring halls copiesof the notice attached as an Appendix to the Intermediate Report.2Copies of said notice, to be furnished by the Regional Director forthe Second Region, shall, after being duly signed by an official repre-sentative of the Respondent, be posted by it immediately upon receiptthereof,, and be maintained by it for sixty (60) consecutive daysthereafter in conspicuous places, including all places where noticesto members are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(b)Mail to the Regional Director for the Second Region signedcopies of the notice attached as an Appendix to the IntermediateReport, for posting at the business offices and on the vessels of Moore-McCormack Lines, Inc., the Company willing, for sixty (60) con-secutive days, in places where notices to employees are customarilyposted.(c)Notify the Regional Director for the Second Region in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.2 This notice, however, shall be, and it hereby is amended by striking from the firstparagraph thereof the words, "Recommendations of a Trial Examiner" and substitutingin lieu thereof the words,"A Decision and Order." In the event that the Order is enforcedby a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words "Pursuant to a Decree of the UnitedStates Court of Appeals, Enforcing an Order."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed by Moore-McCormack Lines, Inc., the General Counsel forthe National Labor Relations Board,by the Regional Director for the Second Region(New York, New York),on December 30, 1957, issued a complaint against NationalMaritime Union of America,AFL-CIO,alleging that the Respondent had engagedin and was engaging in unfair labor practices affecting commerce within the meaningof Section 8 (b) (4) (C)and Section 2 (6) and(7) of the National Labor RelationsAct, 61 Stat.136, herein called the Act.Copies of the charge,complaint,and noticesof hearing thereon were duly served upon the parties.Respondent filed an answer,verified January 7,1958, containing a general denial that it had committed thealleged unfair labor practices and three affirmative defenses.Pursuant to notice,a hearing was held in New York, New York, on February 17and 18, 1958, before Herbert Silberman,the duly designated Trial Examiner.Allparties were represented at the hearing by counsel and were afforded full opportunityto be heard, to examine and cross-examine witnesses,and to introduce evidencepertinent to the issues.Pursuant to the stipulation of the parties,the testimony andexhibits adduced at a hearing before the Honorable David N. Edelstein,District Judgeof the United States District Court,Southern District of New York, on December24, 1957, in connection with the petition for an injunction under Section 10 (1) of theAct inIvan C. McLeod,etc. v.NationalMaritime Union,CivilNo. 128-88,wasintroduced in evidence at the hearing in the instant proceeding and made part ofthe record.At the opening of the hearing, the Respondent made a motion to amendits answer which motion was granted.Thereafter,the General Counsel moved tostrike each of the three affirmative defenses pleaded by the Respondent in its answer.Initially the Trial Examiner granted the motion only with respect to the secondaffirmative defense.'At the close of the hearing the General Counsel renewed hismotion to strike the affirmative defenses.The motion was granted.The GeneralCounsel's further motion to conform the pleadings to the proof was also granted. NATIONAL MARITIME UNION OF AMERICAUpon the entire record in the case, I make the following:FINDING OF FACTI.THE BUSINESS OF THE EMPLOYER71Moore-McCormack Lines, Inc., a Delaware corporation,maintains its principaloffice and place of business in NewYork, New York, andhas other places of businessin various States of the United States and in foreign countries.Moore-McCormackis engaged in the business of transporting cargo and passengers to and from variouslocations in the United States and foreign countries,and in performing services relatedthereto.The Company's gross annual revenues from the conduct of its interstate andforeign operations exceed $10,000,000.TheRespondent does not deny, and I find,thatMoore-McCormack Lines, Inc., is engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDNationalMaritime Union of America,AFL-CIO,theRespondent herein, andSeafarers International Union of NorthAmerica, Atlantic and Gulf District AFL-CIO, hereincalled Seafarers,are, and have been at all times material hereto, labororganizations within the meaning of Section2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The IssuesThere is no substantial dispute concerning the operative facts in this proceeding.The complaint alleges, in substance, that on December 6, 1957, following electionsconducted by the National Labor Relations Board, the Seafarers was certified as theexclusive representative for the purposes of collective bargaining, pursuant to Section9 (a) of the Act, of all unlicensed personnel, excluding pursers, radio operators, andsupervisors`as defined in the Act, employed by Moore-McCormack Lines, Inc., oneach of the following vessels: SS.Robin Kirk,SS.Robin Gray,SS.Robin Locksley,and SS.Robin Sherwood;'and notwithstanding the issuance of these certifications,in violation of Section 8 (b) (4) (C) of the Act, Respondent since December 17,1957, has engaged in, and has induced and encouraged employees of Moore-McCor-mack and employees of other employers to engage in, strikes or concerted refusals inthe course of their employment to perform services for their respective employers,where an object thereof was and is to force or require Moore-McCormack to recognize-or bargain with Respondent as the representative of the employees in the describedbargaining units.Respondent in its answer denied that it had committed any unfair labor practicesand interposed three affirmative defenses to the complaint.For its first affirmativedefense the Respondent alleged that, following an election and certification by theNational Labor Relations Board, since 1938 Respondent has had an uninterruptedbargaining relationship withMoore-McCormack and its predecessor for the un-licensed personnel aboard all vessels owned and operated by the Company out ofAtlantic and Gulf ports.In June1957 Moore-McCormack acquired8 vessels, in-cluding the 4 named in the complaint, which the Company integrated in its Atlanticand Gulf fleet. Initially, the Company recognized Respondent as the collective-bargaining representative for the unlicensed personnel aboard these vessels andapplied the terms and conditions of its subsisting contract with the Respondent tosuch employees.However, after the Board issued the aforementioned certifica-tions to the Seafarers, Moore-McCormack withdrew recognition from the Respondentas the representative of employees aboard its eight newly acquired vessels and refusedto apply the terms and conditions of its contract with the Respondent to such per-sonnel.Respondent alleged that this was a breach of the said agreement "whichrecognizes NMU as the exclusive bargaining representative of unlicensed personnelemployed aboard all vessels operated by Moore-McCormack out of the Atlanticand Gulf ports" and for this reason Respondent on or about December 17, 1957,commenced picketing the Company's vessels. It was further alleged that the picket-ing was protected by the Norris-LaGuardia Act. In its second affirmative defenseRespondent alleged merely that it had instituted a suit in a United States DistrictCourt to enjoin the Board from giving effect to the certifications issued to theSeafarers.In its third affirmative defense Respondent asserted that the Board's1The certifications were issued in proceedings Instituted under Section 9 of the Act InCases Nos. 2-RC-9065 to 2-RC-9072, inclusive (unpublished). 72DECISIONS OF NATIONALLABOR RELATIONS BOARDDecision and Direction of Elections in the proceedings which gave rise to the certi-fications issued to the Seafarers is invalid for various reasons, including an erroneousdetermination of the appropriate units.At the instant hearing the General Counselmoved to dismiss the three affirmative defenses.The motion was granted after oralargument thereon was heard by the Trial Examiner.Thus, the only issues remainingin this proceeding are those framed by the complaint and Respondent's general denial.B. The proscribed activitiesThe alleged violations of Section 8 (b) (4) (C) of the Act stem from activitieswhich began on December 17, 1957. The uncontradicted evidence adduced by theGeneral Counsel shows that Respondent picketed piers in the ports of New York,Philadelphia, and Baltimore where Moore-McCormack vessels were docked andengaged in other acts which induced employees to engage in strikes or concertedrefusals to perform services for their employers.Thus, Samuel Henderson Elam,master of the Moore-McCormack steamshipRobin Trent,testified that about8:40 a. in. on December 17, 1957, while the vessel was tied to pier 3 in the ErieBasin, Brooklyn, he observed members of the crew being led off the ship by apatrolman of the Respondent, Mike Young.Captain Elam asked Young what washappening and the reply was that the men were getting off all Moore-McCormackships on the east coast.Some, if not all, of the men who were behind Young-overheard this conversation.The employees then left the ship and did not returntowork until about 1:15 p. in. that afternoon.From about 8:40 a. in. until5:30 p. in. on the same day, pickets were stationed at the head of the pier wheretheRobin Trentwas docked who carried signs which read, "Don't cross our picketline,NMU, AFL-CIO." David Jesse Elmore, Jr., chief mate of theRobin Trent,testified that in the afternoon of December 17, he stationed himself at the headof pier 3 and observed that, although most of the trucks which were driven to thepier went through the gate (despite the picketing), I or 2 trucks turned away anddid not enter upon the pier.TheRobin Trentwas also subjected to picketing fromits seaward approachGeorge Henry Boettcher, captain of the tugGrace McAllister,testified that on December 19, he had orders to perform tugboat services in thevicinity of pier 3.As his vessel approached the pier, it was intercepted by a picketboat which carried a sign reading, "Do not cross our picket line, NMU." The tugdid not cross the picket line and did not therefore perform any services in thevicinity of pier 3 that day.TheRobin Trentsubsequently was moved from theErie Basin to pier B in Weehawken. Unloading of the vessel at that pier had beenscheduled to begin at 8 a. in. on December 23, 1957.However, pickets patrolledthe head of the pier with signs bearing legends similar to those described aboveand no workmen reported to unload the vessel during the morning of that day.From December 17 until December 23, 1957, another Moore-McCormack vessel,,theMormacoak,which was docked at pier D in the port of Philadelphia, was picketedby the Respondent.The unlicensed personnel aboard the vessel left the ship at10:30 a. m. on December 17, after three NMU patrolmen had come aboard. Severalmen returned 2 days later to help secure the plant against freezing.Daniel HenryDownes, operating manager for the Company in the Philadelphia area, testified thatwhen the pickets first appeared at about 10:50 a. in. on December 17, he went tothe dock and spoke to Mr. Jones, an NMU patrolman. The latter told Downes, "Thecrew's all off, and the plant will be down by 11 o'clock."About noon on that daythe clerks and checkers who had been working on the pier left and did not returnuntil after the pickets were removed on December 23.During the same period, three other Moore-McCormack vessels, theMormacsaga,MormacwrenandRobin Mowbraywhich were docked in the port of Baltimore,were picketed by the Respondent.Most of the crew of theMormacwrenleft theship in the afternoon of December 17, and as a result the Company was unable tochange the ship's berth on December 19, as had been previously scheduled.WayneAlexander Finney, master of theMormacwren,testified that, in the morning ofDecember 17, he overheard Rick Miller, an NMU patrolman, say, "Well, the crewisallquitting."Captain Finney then told Miller he would order a new crew.To this Miller responded, "Go ahead, but you won't get one." s Similarly, theunlicensed personnel aboard theMormacsagaleft the vessel about 3 p. in. on De-cember 17, and did not return before December 23, 1957.The Company foundthat it was unable to move theMormacsagafrom its berth on December 17 and in2 The significance of this remark becomes apparent upon reference to paragraph 9 ofRespondent's answer inthisproceeding wherein it is alleged that the subsisting contractbetween the Respondent and Moore-McCormack Lines, Inc., "provides that Moore-McCormackhire all replacements through the employment offices of the NMII." NATIONAL MARITIME UNION OF AMERICA73the morning of December 18 because the shore labor which should have handledthe ship's lines would not cross the picket line established by Respondent and goonto the pier.Respondent in its answer admitted that it had engaged in the picketing complainedof in this proceeding and at the hearing did not dispute that it was likewise re-sponsible for the conduct of its patrolmen, described above.Accordingly, I findthat, during the period from December 17 through December 23, 1957, the Re-spondent engaged in, and induced or encouraged employees of Moore-McCormackLines, Inc., and other employers 3 to engage in, strikes 4 and concerted refusals inthe course of their employment to perform services for their respective employers.The object of Respondent's activities described above is established by the testi-mony of its president, Joseph Curran, and two letters which the latter wrote toMoore-McCormack.On November 27, 1957, Mr. Curran wrote to Moore-McCormack Lines, Inc., with regard to the representation proceedings then pendingbefore the Board and which resulted in the certifications issued to the Seafarers onDecember 6, 1957, in pertinent part, as follows:We regard the Board's "Decision and Direction of Election" as an arbitraryabuse of its authority and accordingly will expect your Company to continueto recognize the National Maritime Union as the sole and exclusive collectivebargaining representative forallunlicensed personnel employed aboardallof the vessels owned or operated by your Company out of Atlantic and GulfCoast ports (Robin ships included).Unless we receive appropriate assurances from you that the NMU's positionas here reflected will be respected, we shall have no alternative -but to takesuch measures as we may deem necessary to protect the rights of our Union.Subsequent to the issuance of the certifications to the Seafarers, Mr. Curran, onDecember 16, 1957, wrote the Company another letter in which he stated:I call your attention to the fact that the present agreement between yourcompany and our union affects Moore-McCormack unlicensed personnel em-ployed aboard all vessels operated out of the Company's Atlantic and Gulfports.In these circumstances and particularly since you have disenfranchisedthe vast majority of your unlicensed personnel by denying them the opportunityof votingin anelection necessarily affecting their interests as your employees,5theNMU herewith places you on notice that should you bargain with anyother union concerning any segment of your unlicensed personnel, our unionwill take such action as it may deem appropriate and advisable to force itscontractural rights.It thus appears that notwithstanding the certifications issued to the Seafarers onDecember 6, 1957, as the exclusive representative of all the unlicensed personnel,excluding pursers, radio operators and supervisors, aboard the steamships RobinKirk,RobinGray, Robin Locksley,andRobin Sherwood,theRespondent wasdemanding that Moore-McCormack continue to recognize and bargain with it asthe representative of these employees.The day after the last of these two letters was written the Union embarked uponthe course of conduct described above.The reasonable inference to be drawnfrom these circumstances is that the Respondent was implementing its threats totake such measures and action as it deemed "necessary to protect the rights of ourUnion" and "appropriate and advisable to force its contractual rights."This infer=ence is bolstered by the testimony of Joseph Curran, Respondent's president, thatthe Union's purpose for picketing Moore-McCormack's vessels 6 was to force the3 As for instance the crew of the tugGrace McAllister,the drivers of trucks who haddirections to enter upon piers where Moore-McCormack vessels were docked and shorepersonnel who worked,or as a result of the picketing refused to work, at these piers.* Section 501 of the Act defines the term "strike" to include any "concerted stoppageof work by employees...and any concerted slow-down or other concerted interruptionof operations by employees."6This refers to the fact that the Board had directed separate elections for the unlicensedpersonnel aboard each of the Company's newly acquired vessels rather than a single elec-tion for all the employees in the Company's Atlanticand Gulf coasts fleets.6 Curran testified that "the NMU members of the crews on several ships and in the portsare supporting the position of the union that the contract should be observed."SinceRespondent's answer in this proceeding contains an admission that the Respondent hadengaged in the picketing complained of, Curran's further testimony that "the NMU offi-cially is not picketing any piers"cannot be construed as a denial that the Respondent 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany to observe its contract with the Respondent and specifically to force theCompany to recognize the Respondent as the sole collective-bargaining represent-ative for the unlicensed personnel covered by the certifications issued to the Sea-farers as well as the unlicensed personnel aboard other ships in the Company'sfleet and further to force the Company to engage in day-to-day bargaining withthe Respondent for such employees as called for by the said agreement.?Accordingly, I further find that an object of the activities of the Respondent com-plained of in this proceeding was to force or require Moore-McCormack Lines, Inc.,to recognize and bargain with-the Respondent as the representative of the employeescovered by the certifications issued to the Seafarers on December 6, 1957.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of National Maritime Union of America,AFL-CIO,set forth insection III,above, occurring in connection with the operations of Moore-McCormackLines, Inc., described in section I, above, have a close, intimate,and substantialrelation to trade, traffic,and commerce among the several States and tend to leadto labor disputes burdening and obstructing commerce and the free flow thereof.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,Ishall recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.By engaging in, and inducing or encouraging the employees of Moore-Mc-Cormack Lines, Inc., and other employers to engage in, strikes or concerted refusalsin the course of their employment to perform services, where an object thereofwas and is to force or require, Moore-McCormack Lines, Inc., to recognize andbargain with National Maritime Union of America, AFL-CIO, as the represent-ative of certain of its employees at a time when the Seafarers International UnionofNorth America, Atlantic and Gulf District, AFL-CIO, was certified as therepresentative of such employees under the provisions of Section 9 of the Act, theRespondent has engaged in unfair labor practices within the meaning of Section8 (b) (4) (C) of the Act.2.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]was responsible for the picketing. Similarly, since Respondent does not deny responsibilityfor the conduct of its patrolmen and since the undisputed evidence shows that an NMUpatrolman led members of the crew of theRobin Trentoff the ship, that another patrol-man informed a company official that the crew of theMormacoakhad quit and "theplant will be down" and a third patrolman informed officers of theMormacwrenthat"the crew is all qu'itting," Curran's testimony that Respondent did not callthese strikesis specious.'7 As for instance in implementation of the grievance machinery establishedunder theagreement.APPENDIXNOTICE TO ALL MEMBERS OF NATIONAL MARITIME UNION OFAMERICA, AFL-CIOPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that:WE WILL NOT engage in, or induce or encourage the employees of Moore-McCormack Lines, Inc., or any other employer, to engage in a strike or aconcerted refusal in the course of their employment to perform any services,where an object thereof is to force or require Moore-McCormack Lines, Inc.,to recognize or bargain with the undersigned union as the representative of PURITY BAKING CO.75employees for whom Seafarers International Union of North America,Atlanticand Gulf District,AFL-CIO,is the certified collective-bargaining representativeunder the provisions of Section 9 of the National Labor Relations Act,as amended.NATIONAL MARITIME UNION OF AMERICA,AFL-CIO,Labor Organization.Dated-------------------By--------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or covered by any other material.Purity Baking Co.andLocal No.316 of The American Bakeryand Confectionery Workers' International Union,AFL-CIO,Petitioner.Case No. 13-I?C-5828. July 15, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Raymond A. Jacobson,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act. In so finding, we relyupon the following considerations :BCW contends that the petition is barred by a contract executed onMay 1, 1957, for a term of 2 years by the Employer and the Purity ofIllinois Division of BCW,2 covering the employees in the Employer's7 plants, which are the subject of the instant petition.These plantsare located at Bloomington, Ottawa, Rockford, Pana, Champaign.Urbana, and Decatur, Illinois.Jurisdiction over these plants hasbeen divided among three locals of BCW, namely, Local 316 overPana, Champaign, Urbana, and Decatur, Local 63 over Ottawa andRockford and Local 189 over Bloomington.1Bakery and Confectionery Workers' International Union of America,hereinafter calledBCW, was allowed to intervene at the hearing on the basis of Its contract interest. Itrefused to stipulate that the Petitioner Is a labor organization.However, upon the record,we find that the Petitioner is a labor organization within the Act as it exists for the pur-pose of dealing with employers concerning terms of employment.3 This was the name given to a bargaining committee consisting of representatives ofBCW and itsthree locals, the members of which were covered by the contract.121 NLRB No. IT.